21-10561-mew            Doc 11        Filed 03/26/21 Entered 03/26/21 14:11:23                            Main Document
                                                  Pg 1 of 19




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF NEW YORK


In re:                                                            Chapter 11

Greensill Capital Inc.,                                           Case No.: 21-10561 (MEW)

                             Debtor.1


                                            AFFIDAVIT OF SERVICE

        I, Jesse Brown, depose and say that I am employed by Stretto, the claims and noticing agent
for the Debtors in the above-captioned cases.

        On March 25, 2021, at my direction and under my supervision, employees of Stretto caused
the following documents to be served via first-class mail on the service list attached hereto as
Exhibit A, and via electronic mail on the service list attached hereto as Exhibit B:

    •    Declaration of Matthew Tocks Pursuant to Local Bankruptcy Rule 1007-2 and in
         Support of the Debtor’s Chapter 11 Petition and First Day Pleadings (Docket No. 2)

    •    Debtor’s Application for Entry of Order (I) Waiving Certain Creditor List Filing
         Requirements; and (II) Authorizing the Debtor to Establish Procedures for Notifying
         Parties of the Commencement of This Case (Docket No. 3)

    •    Debtor’s Application for Entry of Interim and Final Orders (I) Extending the
         Deadline for the Debtor to Comply With, or Seek Waiver of, Section 345(b) of the
         Bankruptcy Code; and (II) Granting Related Relief (Docket No. 4)

    •    Debtor’s Omnibus Application for Entry of Order Authorizing the Debtor to (I)
         Reject Certain Executory Contracts; and (II)(A) Reject an Unexpired Lease of
         Nonresidential Real Property; and (B) Abandon Certain Personal Property Related
         Thereto (Docket No. 5)

    •    Debtor’s Application for Entry of Interim and Final Orders Authorizing the Debtor
         to (I) Pay Prepetition Employee Wages, Salaries, Benefits, and Other Compensation;
         (II) Continue to Pay Postpetition Employee Wages, Salaries, Benefits, and Other
         Compensation; and (III) Granting Related Relief (Docket No. 6)




1
    The last four digits of the Debtor’s federal tax identification number are 3971. The Debtor’s corporate headquarters is
    located at 2 Gansevoort Street, New York, New York 10014.
21-10561-mew       Doc 11     Filed 03/26/21 Entered 03/26/21 14:11:23             Main Document
                                          Pg 2 of 19



   •   Debtor’s Application for Entry of Interim and Final Orders (I) Authorizing the
       Debtor to Obtain Postpetition Secured Financing; (II) Modifying the Automatic Stay;
       (III) Scheduling a Final Hearing; and (IV) Granting Related Relief (Docket No. 7)

   •   Notice of Telephonic Hearing on “First-Day” Applications and Motions (Docket No.
       8)

   •   Agenda for Telephonic Hearing on “First-Day” Motions (Docket No. 9)

        Furthermore, on March 25, 2021, at my direction and under my supervision, employees of
Stretto caused the following documents to be served via first-class mail on Canadian Imperial Bank
of Commerce, Attn: Legal at 120 South LaSalle Street, Chicago, IL 60603:

   •   Debtor’s Application for Entry of Interim and Final Orders (I) Extending the
       Deadline for the Debtor to Comply With, or Seek Waiver of, Section 345(b) of the
       Bankruptcy Code; and (II) Granting Related Relief (Docket No. 4)

   •   Debtor’s Application for Entry of Interim and Final Orders (I) Authorizing the
       Debtor to Obtain Postpetition Secured Financing; (II) Modifying the Automatic Stay;
       (III) Scheduling a Final Hearing; and (IV) Granting Related Relief (Docket No. 7)

   •   Notice of Telephonic Hearing on “First-Day” Applications and Motions (Docket No.
       8)

   •   Agenda for Telephonic Hearing on “First-Day” Motions (Docket No. 9)

        Furthermore, on March 25, 2021, at my direction and under my supervision, employees of
Stretto caused the following documents to be served via first-class mail on the service list attached
hereto as Exhibit C, and via electronic mail on the service list attached hereto as Exhibit D:

   •   Debtor’s Omnibus Application for Entry of Order Authorizing the Debtor to (I)
       Reject Certain Executory Contracts; and (II)(A) Reject an Unexpired Lease of
       Nonresidential Real Property; and (B) Abandon Certain Personal Property Related
       Thereto (Docket No. 5)

   •   Notice of Telephonic Hearing on “First-Day” Applications and Motions (Docket No.
       8)

   •   Agenda for Telephonic Hearing on “First-Day” Motions (Docket No. 9)



                       [THIS SPACE INTENTIONALLY LEFT BLANK]
21-10561-mew   Doc 11   Filed 03/26/21 Entered 03/26/21 14:11:23   Main Document
                                    Pg 3 of 19
21-10561-mew   Doc 11   Filed 03/26/21 Entered 03/26/21 14:11:23   Main Document
                                    Pg 4 of 19



                                Exhibit A
                                          21-10561-mew                  Doc 11         Filed 03/26/21 Entered 03/26/21 14:11:23                                        Main Document
                                                                                                   Pg 5 of 19
                                                                                                               Exhibit A
                                                                                                        Served via First-Class Mail


                             Name                                                Attention                                   Address 1                       Address 2          Address 3              City        State       Zip
  Corporation Counsel of the City of New York                   Attn: James E. Johnson & Gabriela Cacuci       Tax and Bankruptcy Division             100 Church Street                        New York           NY      10007
  Federal Communications Commission                                                                            445 12th Street SW                                                               Washington         DC      20554
  Internal Revenue Service                                                                                     2970 Market St.                         Mail Stop 5-Q30-133                      Philadelphia       PA      19104-5016
  Internal Revenue Service                                      Insolvency Section                             31 Hopkins Plz                          Room 1150                                Baltimore          MD      21201
  Internal Revenue Service                                      Centralized Insolvency Operation               P.O. Box 7346                                                                    Philadelphia       PA      19101-7346
  Name on File                                                                                                 Address on File
  Name on File                                                                                                 Address on File
  Name on File                                                                                                 Address on File
  Name on File                                                                                                 Address on File
  Name on File                                                                                                 Address on File
  Name on File                                                                                                 Address on File
  Name on File                                                                                                 Address on File
  Name on File                                                                                                 Address on File
  Name on File                                                                                                 Address on File
  Name on File                                                                                                 Address on File
  Name on File                                                                                                 Address on File
  Name on File                                                                                                 Address on File
  Name on File                                                                                                 Address on File
  Name on File                                                                                                 Address on File
  Name on File                                                                                                 Address on File
  Name on File                                                                                                 Address on File
  Name on File                                                                                                 Address on File
  Name on File                                                                                                 Address on File
  Name on File                                                                                                 Address on File
  Name on File                                                                                                 Address on File
  New York Attorney General                                     Office of New York State                       Attorney General Letitia James          28 Liberty Street                        New York           NY      10005
  New York City Department of Finance                           Correspondence Unit                            One Centre Street                       22nd Floor                               New York           NY      10007
  New York State Department of Taxation and Finance             Office of Counsel                              W.A. Harriman Campus                    Building 9                               Albany             NY      12227
  NYS Dept. Taxation & Finance                                  Bankruptcy/Special Procedures Section          PO Box 5300                                                                      Albany             NY      12205-0300
  Office of the New York Secretary of State                                                                    123 William Street                                                               New York           NY      10038-3804
  Office of the New York State Attorney General                                                                28 Liberty Street                                                                New York           NY      10005
                                                                Division of Corporations State Record and
  Office of the New York State Secretary of State               Uniform Commercial Code                        One Commerce Plaza                      99 Washington Avenue 6th Floor           Albany             NY      12231-0001
  Office of the United States Trustee, Region 2                 U.S. Federal Office Building                   201 Varick Street                       Suite 1006                               New York           NY      10014
  Office of United States Attorney for the SDNY                                                                1 St Andrews Plaza                      Claims Unit Rm 417                       New York           NY      10007
  Securities & Exchange Commission                              Office of the General Counsel                  Attn: Michael A. Conley, Esq.           100 F St NE                              Washington         DC      20549
                                                                                                                                                                            200 Vesey
  Securities & Exchange Commission                              New York Regional Office                       Attn: Richard Best, Regional Director   Brookfield Place     Street, Suite 400   New York           NY      10281-1022
                                                                Office of the Regional Chief Counsel, Region
  Social Security Administration                                II                                             26 Federal Plaza                        Room 3904                                New York           NY      10278
  United States Department of Justice                           Office of the Attorney General                 950 Pennsylvania Avenue NW                                                       Washington         DC      20530-0001
  United States Trustee for the Southern District of New York   Attn: Susan Arbeit                             30 Fox Run Road                                                                  Croton-on-Hudson   NY      10520
  US Department of Health and Human Services                    Office of the General Counsel                  26 Federal Plaza                        Room 3908                                New York           NY      10278




In re: Greensill Capital Inc.
Case No. 21-10561 (MEW)                                                                                                                                                                                                     Page 1 of 1
21-10561-mew   Doc 11   Filed 03/26/21 Entered 03/26/21 14:11:23   Main Document
                                    Pg 6 of 19



                                  Exhibit B
                                21-10561-mew   Doc 11   Filed 03/26/21 Entered 03/26/21 14:11:23   Main Document
                                                                    Pg 7 of 19
                                                                    Exhibit B
                                                              Served via Electronic Mail
                                 Name                                         Attention                         Email
          Internal Revenue Service                       Insolvency Section                   SBSE.Insolvency.Balt@irs.gov
          Name on File                                                                        Email Address on File
          Name on File                                                                        Email Address on File
          Name on File                                                                        Email Address on File
          Name on File                                                                        Email Address on File
          Name on File                                                                        Email Address on File
          Name on File                                                                        Email Address on File
          Name on File                                                                        Email Address on File
          Name on File                                                                        Email Address on File
          Name on File                                                                        Email Address on File
          Name on File                                                                        Email Address on File
          Name on File                                                                        Email Address on File
          Name on File                                                                        Email Address on File
          Name on File                                                                        Email Address on File
          Name on File                                                                        Email Address on File
          Name on File                                                                        Email Address on File
          Name on File                                                                        Email Address on File
          Name on File                                                                        Email Address on File
          Name on File                                                                        Email Address on File
          Name on File                                                                        Email Address on File
          Name on File                                                                        Email Address on File
          Securities & Exchange Commission               Office of the General Counsel        SECBankruptcy-OGC-ADO@SEC.GOV
                                                                                              SECBankruptcy-OGC-ADO@SEC.GOV
          Securities & Exchange Commission               New York Regional Office             newyork@sec.gov




In re: Greensill Capital Inc.
Case No. 21-10561 (MEW)                                                                                                       Page 1 of 1
21-10561-mew   Doc 11   Filed 03/26/21 Entered 03/26/21 14:11:23   Main Document
                                    Pg 8 of 19



                                  Exhibit C
                                21-10561-mew    Doc 11     Filed 03/26/21 Entered 03/26/21 14:11:23              Main Document
                                                                       Pg 9 of 19
                                                                        Exhibit C
                                                                  Served via First-Class Mail
                                 Name                           Attention                   Address 1         Address 2      City    State    Zip
              8x8                                                                      675 Creekside Way                  Campbell   CA      95008
              Iron Mountain Secure Shredding, Inc.                                     One Federal Street                 Boston     MA      02110
              Pilot Fiber, Inc.                      Attn: Legal Department            325 Hudson Street      Floor 10    New York   NY      10013
              RICOH USA                                                                300 Eagleview Blvd.                Exton      PA      19341
              Sage Realty Corporation                Attn: Damalie Allen               767 Third Avenue                   New York   NY      10017
              Sequr                                  Attn: Adam Stein; Mike Maxsenti   200 Ottley Drive NE                Atlanta    GA      30324
              Time Warner Cable Business Services                                      13820 Sunrise Valley               Gerndon    VA      20171
              WeWork New York                                                          115 West 18th Street               New York   NY      10011




In re: Greensill Capital Inc.
Case No. 21-10561 (MEW)                                                                                                                              Page 1 of 1
21-10561-mew   Doc 11   Filed 03/26/21 Entered 03/26/21 14:11:23   Main Document
                                    Pg 10 of 19



                                  Exhibit D
                                21-10561-mew    Doc 11    Filed 03/26/21 Entered 03/26/21 14:11:23             Main Document
                                                                      Pg 11 of 19
                                                                       Exhibit D
                                                                 Served via Electronic Mail
                                           Name                             Attention                          Email
                           Sequr                                 Attn: Adam Stein; Mike Maxsenti   mike@sequr.io
                                                                                                   dallen@sagerealty.com
                                                                                                   sadamo@sagerealty.com
                           Sage Realty Corporation               Attn: Damalie Allen               lblanco@sagerealty.com
                                                                                                   claims@8x8.com
                           8x8                                                                     notices@8x8.com
                           Time Warner Cable Business Services                                     william.sokolowski@charter.com
                           Pilot Fiber, Inc.                     Attn: Legal Department            legal@pilotfiber.com




In re: Greensill Capital Inc.
Case No. 21-10561 (MEW)                                                                                                             Page 1 of 1
21-10561-mew   Doc 11   Filed 03/26/21 Entered 03/26/21 14:11:23   Main Document
                                    Pg 12 of 19



                                  Exhibit E
                                        21-10561-mew                  Doc 11   Filed 03/26/21 Entered 03/26/21 14:11:23                           Main Document
                                                                                           Pg 13 of 19
                                                                                                  Exhibit E
                                                                                            Served via First-Class Mail


                   Name                                   Attention                                  Address 1                        Address 2                 Address 3        City      State      Zip
  Adam Cherubini                                                                Address on File
  Alabama Secretary of State       Business Services Division                   RSA Plaza                                 Suite 580                   770 Washington Avenue Montgomery     AL      36104
  Ana Ontaneda                                                                  Address on File
  Andrew Olson                                                                  Address on File
  Ann Muhati                                                                    Address on File
  Arizona Secretary of State       Business Services                            State Capitol, Executive Tower            1700 West Washington Street Suite 220             Phoenix        AZ      85007
  Astrid Carati                                                                 Address on File
  Asure PTM                                                                     3700 North Capital of Texas Hwy, #350                                                       Austin         TX      78746
  Blake Evans                                                                   Address on File
  Brian Haezebroeck                                                             Address on File
  Caitlin Gallagher                                                             Address on File
  California Secretary of State                                                 1500 11th Street                                                                            Sacramento     CA      95814
  Callum Sutherland                                                             Address on File
  Caroline Johnson                                                              Address on File
  Charles Bronowski                                                             Address on File
  Charles Brough                                                                Address on File
  Charles Schuyler Neuhauser                                                    Address on File
  Colin Nicholson                                                               Address on File
  Colorado Secretary of State                                                   1700 Broadway                             Suite 550                                         Denver         CO      80290
  Connecticut Secretary of State                                                165 Capitol Avenue                                                                          Hartford       CT      06106
  Delaware Secretary of State      Division of Corporations                     John G. Townsend Bldg.                    401 Federal Street          Suite 4               Dover          DE      19901
  Denise Filauro                                                                Address on File
  Dinesh Kumar                                                                  Address on File
  Donatus Anusionwu                                                             Address on File
  Elizabeth McNichol                                                            Address on File
  Emily Cox                                                                     Address on File
  Erin Kiekhofer                                                                Address on File
  Felipe Zwanzger                                                               Address on File
  Florida Secretary of State       The Centre of Tallahassee                    2415 N. Monroe Street                     Suite 810                                         Tallahassee    FL      32303
  Gallagher                                                                     100 Northfield Drive, Second Floor                                                          Windsor        CT      06095
  Georgia Secretary of State                                                    2 MLK Jr. Drive                           Suite 313                   Floyd West Tower      Atlanta        GA      30334-1530
  Griffith Williams                                                             Address on File
  Hanover Insurance                Cedar Risk Management                        349 State Route 31, Ste 201                                                                 Flemington     NJ      08822
  Hugh McKee                                                                    Address on File
  Ian Sales                                                                     Address on File
  iiPay                            Attn: Jason Grimes                           12700 Park Central, Suite 1910                                                              Dallas         TX      75251
  Illinois Secretary of State                                                   213 State Capitol                                                                           Springfield    IL      62756
  Indiana Secretary of State       Business Services Division                   302 W. Washington Street                  Room E018                                         Indianapolis   IN      46204
  Indirah Toovey                                                                Address on File
  Iowa Secretary of State          First Floor, Lucas Building                  321 E. 12th St.                                                                             Des Moines     IA      50319
  Jacob Streit                                                                  Address on File
  James Doran                                                                   Address on File
  Jamey Ross                                                                    Address on File
  Jennifer Ganzi                                                                Address on File
  Jennifer Wampler                                                              Address on File
  Jim Leonard                                                                   Address on File
  Joe Weisskopf                                                                 Address on File
  John Furr                                                                     Address on File
  John Smith                                                                    Address on File
  John Zimmerman                                                                Address on File
  Jon Viter                                                                     Address on File
  Katherine Sinclair                                                            Address on File
  Kevin Lawler                                                                  Address on File
  Kristine Schweinsberg                                                         Address on File
In re: Greensill Capital Inc.
Case No. 21-10561 (MEW)                                                                                                                                                                             Page 1 of 3
                                           21-10561-mew                   Doc 11        Filed 03/26/21 Entered 03/26/21 14:11:23                                  Main Document
                                                                                                    Pg 14 of 19
                                                                                                              Exhibit E
                                                                                                        Served via First-Class Mail


                  Name                                        Attention                                          Address 1                            Address 2              Address 3            City     State      Zip
  Leyla Tachmamedova                                                                        Address on File
  Louisiana Secretary of State        Commercial Division                                   8585 Archives Ave.                                                                               Baton Rouge   LA      70809
  Lucia Martinez                                                                            Address on File
  Manuel Buraglia                                                                           Address on File
  Marcus Wunderlich                                                                         Address on File
  Margaret Stock                                                                            Address on File
  Maria Hernandez                                                                           Address on File
  Marisa Lazatin                                                                            Address on File
  Maryland Secretary of State                                                               100 Community Place                                                                              Crownsville   MD      21032
  Massachusetts Secretary of State    Corporations Division                                 McCormack Building                            One Ashburton Place         17th Floor             Boston        MA      02108
  Matthew Harrison                                                                          Address on File
  Matthew Tocks                                                                             Address on File
  Matthew Wright                                                                            Address on File
  Maureen Slattery                                                                          Address on File
  Melissa Clemente                                                                          Address on File
  Michael Chan                                                                              Address on File
  Michael Pilat                                                                             Address on File
  Michigan Secretary of State         Dept of Licensing and Regulatory Affairs              Ottawa Building                               611 W. Ottawa               P.O. Box 30004         Lansing       MI      48909
  Mike Gilhuley                                                                             Address on File
  Minnesota Secretary of State        Business Services                                     Retirement Systems of Minnesota Building      60 Empire Dr.               Suite 100              Saint Paul    MN      55103
  Mireia Just                                                                               Address on File
  Missouri Secretary of State                                                               600 West Main Street                                                                             Jefferson City MO     65101
  Neil Hughes                                                                               Address on File
  New Hampshire Secretary of State    N.H. Department of State                              107 North Main Street                                                                            Concord       NH      03301-4989
  New Jersey Secretary of State       Department of the Treasury                            Division of Revenue and Enterprise Services   PO Box 628                                         Trenton       NJ      08625-0628
  New Mexico Secretary of State       New Mexico Capitol Annex North                        325 Don Gaspar                                Suite 300                                          Santa Fe      NM      87501
  New York Secretary of State         Department of State                                   Division of Corporations, State Records and   1 Commerce Plaza            99 Washington Avenue   Albany        NY      12231
  Nichole Nguyen                                                                            Address on File
  Nicolas Rodriguez Gaziglia                                                                Address on File
  Nimish Patel                                                                              Address on File
  North Carolina Secretary of State                                                         2 South Salisbury Street                                                                         Raleigh       NC      27601-2903
  Ohio Secretary of State                                                                   22 North Fourth Street                                                                           Columbus      OH      43215
  Oregon Secretary of State           ???Public Service Building                            255 Capitol St. NE                            Suite 151                                          Salem         OR      97310
  Pennsylvania Secretary of State     Bureau of Corporations and Charitable Organizations   401 North Street                              206 North Office Building                          Harrisburg    PA      17120
  Pieter Frederik Boom                                                                      Address on File
  Pravin Deva                                                                               Address on File
  Rachelle Bower                                                                            Address on File
  Rahul Parte                                                                               Address on File
  Randolph Habeck                                                                           Address on File
  Rhode Island Secretary of State     Business Services Division                            148 W. River Street                                                                              Providence    RI      02904
  Ryan Waterman                                                                             Address on File
  Sadiq Madraswala                                                                          Address on File
  Samuel Ockman                                                                             Address on File
  Sara Cassidy                                                                              Address on File
  Sarood Baig                                                                               Address on File
  Scott Cline                                                                               Address on File
  Shinichi Cowe                                                                             Address on File
  South Carolina Secretary of State                                                         1205 Pendleton Street                         Suite 525                                          Columbia      SC      29201
  Steve Lauricella                                                                          Address on File
  Steven LePorin                                                                            Address on File
  Swinda Salazar-Piquemal                                                                   Address on File
  Takumi Matsuzama                                                                          Address on File
  Tennessee Secretary of State        Division of Business Services                         312 Rosa L. Parks Avenue                      Snodgrass Tower             3rd Floor              Nashville     TN      37243

In re: Greensill Capital Inc.
Case No. 21-10561 (MEW)                                                                                                                                                                                             Page 2 of 3
                                          21-10561-mew                      Doc 11   Filed 03/26/21 Entered 03/26/21 14:11:23                        Main Document
                                                                                                 Pg 15 of 19
                                                                                                        Exhibit E
                                                                                                  Served via First-Class Mail


                 Name                                    Attention                                         Address 1                     Address 2          Address 3        City     State     Zip
  Texas Secretary of State           Business & Commercial Section                    P.O. Box 13697                                                                    Austin        TX    78711
  Thomas Coenen                                                                       Address on File
  Thomas Owen                                                                         Address on File
  Tino Mehlmann                                                                       Address on File
  Utah Secretary of State            Division of Corporations & Commercial Code       160 East 300 South                        Second Floor                            Salt Lake City UT   84111
  Utah Secretary of State            Division of Corporations & Commercial Code       160 E Broadway                                                                    Salt Lake City UT   84112
  Vinay Devalla                                                                       Address on File
  Warren Murphy                                                                       Address on File
  West Virginia Secretary of State   Office of the Secretary of State                 State Capitol Building                                                            Charleston    WV    25305
  West Virginia Secretary of State   WV One Stop Business Center                      1615 East Washington Street                                                       Charleston    WV    25311-2126
  William Dix                                                                         Address on File
  William Hartley-Urquhart                                                            Address on File
  Wisconsin Secretary of State       Department of Financial Institutions             4822 Madison Yards Way                    North Tower                             Madison       WI    53705




In re: Greensill Capital Inc.
Case No. 21-10561 (MEW)                                                                                                                                                                       Page 3 of 3
21-10561-mew   Doc 11   Filed 03/26/21 Entered 03/26/21 14:11:23   Main Document
                                    Pg 16 of 19



                                  Exhibit F
                                21-10561-mew     Doc 11     Filed 03/26/21 Entered 03/26/21 14:11:23          Main Document
                                                                        Pg 17 of 19
                                                                         Exhibit F
                                                                   Served via Electronic Mail
                                                  Name                      Attention                      Email
                                   Adam Cherubini                                               Email Address on File
                                   Ana Ontaneda                                                 Email Address on File
                                   Anthem Blue Cross Blue Shield   Attn: Amie Neubauer          amie.neubauer@anthem.com
                                   Astrid Carati                                                Email Address on File
                                   Blake Evans                                                  Email Address on File
                                   Brian Haezebroeck                                            Email Address on File
                                   Caitlin Gallagher                                            Email Address on File
                                   Callum Sutherland                                            Email Address on File
                                   Caroline Johnson                                             Email Address on File
                                   Charles Bronowski                                            Email Address on File
                                   Charles Brough                                               Email Address on File
                                   Charles Schuyler Neuhauser                                   Email Address on File
                                   Colin Nicholson                                              Email Address on File
                                   Denise Filauro                                               Email Address on File
                                   Dinesh Kumar                                                 Email Address on File
                                   Donatus Anusionwu                                            Email Address on File
                                   Elizabeth McNichol                                           Email Address on File
                                   Erin Kiekhofer                                               Email Address on File
                                   Felipe Zwanzger                                              Email Address on File
                                   Griffith Williams                                            Email Address on File
                                   Guardian (Dental Plan)          Attn: Rich Lombard           Rich_Lombard@glic.com
                                   Hugh McKee                                                   Email Address on File
                                   Ian Sales                                                    Email Address on File
                                   Indirah Toovey                                               Email Address on File
                                   Jacob Streit                                                 Email Address on File
                                   James Doran                                                  Email Address on File
                                   Jamey Ross                                                   Email Address on File
                                   Jennifer Ganzi                                               Email Address on File
                                   Jennifer Wampler                                             Email Address on File
                                   Jim Leonard                                                  Email Address on File
                                   Joe Weisskopf                                                Email Address on File
                                   John Furr                                                    Email Address on File
                                   John Smith                                                   Email Address on File
                                   John Zimmerman                                               Email Address on File
In re: Greensill Capital Inc.
Case No. 21-10561 (MEW)                                                                                                       Page 1 of 3
                                21-10561-mew     Doc 11         Filed 03/26/21 Entered 03/26/21 14:11:23            Main Document
                                                                            Pg 18 of 19
                                                                            Exhibit F
                                                                      Served via Electronic Mail
                                                Name                          Attention                        Email
                                   Jon Viter                                                       Email Address on File
                                   Katherine Sinclair                                              Email Address on File
                                   Kevin Lawler                                                    Email Address on File
                                   Kristine Schweinsberg                                           Email Address on File
                                   Leyla Tachmamedova                                              Email Address on File
                                   Lucia Martinez                                                  Email Address on File
                                   Manuel Buraglia                                                 Email Address on File
                                   Marcus Wunderlich                                               Email Address on File
                                   Margaret Stock                                                  Email Address on File
                                   Maria Hernandez                                                 Email Address on File
                                   Marisa Lazatin                                                  Email Address on File
                                   Matthew Harrison                                                Email Address on File
                                   Matthew Tocks                                                   Email Address on File
                                   Matthew Wright                                                  Email Address on File
                                   Maureen Slattery                                                Email Address on File
                                   Melissa Clemente                                                Email Address on File
                                   Michael Chan                                                    Email Address on File
                                   Michael Pilat                                                   Email Address on File
                                   Mike Gilhuley                                                   Email Address on File
                                   Mireia Just                                                     Email Address on File
                                   Neil Hughes                                                     Email Address on File
                                   Nichole Nguyen                                                  Email Address on File
                                   Nicolas Rodriguez Gaziglia                                      Email Address on File
                                   Nimish Patel                                                    Email Address on File
                                   Pathway Retirement                Larry Newhouse                larryn@ldsco.com
                                   Pieter Frederik Boom                                            Email Address on File
                                   Pravin Deva                                                     Email Address on File
                                   Rachelle Bower                                                  Email Address on File
                                   Rahul Parte                                                     Email Address on File
                                   Randolph Habeck                                                 Email Address on File
                                   Ryan Waterman                                                   Email Address on File
                                   Sadiq Madraswala                                                Email Address on File
                                   Samuel Ockman                                                   Email Address on File
                                   Sara Cassidy                                                    Email Address on File
                                   Sarood Baig                                                     Email Address on File
                                   Scott Cline                                                     Email Address on File
In re: Greensill Capital Inc.
Case No. 21-10561 (MEW)                                                                                                             Page 2 of 3
                                21-10561-mew     Doc 11       Filed 03/26/21 Entered 03/26/21 14:11:23          Main Document
                                                                          Pg 19 of 19
                                                                          Exhibit F
                                                                    Served via Electronic Mail
                                                 Name                       Attention                        Email
                                   Shinichi Cowe                                                 Email Address on File
                                   Steve Lauricella                                              Email Address on File
                                   Steven LePorin                                                Email Address on File
                                   Swinda Salazar-Piquemal                                       Email Address on File
                                   Thomas Coenen                                                 Email Address on File
                                   Thomas Owen                                                   Email Address on File
                                   Tino Mehlmann                                                 Email Address on File
                                   Unum                            Unum Client Service Center    AskUnum@unum.com
                                   Vinay Devalla                                                 Email Address on File
                                   VSP (Vision Plan)               Attn: Angela Habblett         angela.habblett@vsp.com
                                   Warren Murphy                                                 Email Address on File
                                   William Hartley-Urquhart                                      Email Address on File




In re: Greensill Capital Inc.
Case No. 21-10561 (MEW)                                                                                                         Page 3 of 3
